McAllister, J. This was a bill in chancery, brought in the court below by the appellants against Henry T. Lally, Edward G-. Asay and the Haxton Steam Heater Company. The latter filed a demurrer to the bill, which the court sustained, and entered an order dismissing the hill as to that defendant, but the case was left undisposed of as to the other two defendants. In that condition of the case the complainants appealed from that order. Appeal or error will not lie. The order was not final. Such a case can not be pending partly in this court and partly in the court of original jurisdiction at the same time. Mor can appellate courts be required to decide cases piecemeal. To do so would, in many eases, abrogate the rule requiring that in courts of equity all necessary parties must be before the court. Thompson v. Follansbee, 55 Ill. 427, is directly in point. The appeal should be dismissed. Appeal dismissed. Moran, J. took no part in the decision of this case.